      Case 1:20-cv-06347-RBK-KMW Document 13 Filed 06/07/20 Page 1 of 2 PageID: 174




                                              State of New Jersey
PHILIP D. MURPHY                           OFFICE OF THE ATTORNEY GENERAL                                      GURBIR S. GREWAL
    Governor                             DEPARTMENT OF LAW AND PUBLIC SAFETY                                     Attorney General
                                                   DIVISION OF LAW
SHEILA Y. OLIVER                                      25 MARKET STREET                                         MICHELLE L. MILLER
   Lt. Governor                                           PO Box 112                                                 Director
                                                  TRENTON, NJ 08625-0112


                                                    June 7, 2020

       Via ECF and U.S. Mail
       Hon. Robert B. Kugler, U.S.D.J.
       United States District Court
       4th & Cooper Streets
       Camden, NJ 08101

                     Re:     Atilis Gym Bellmawr, LLC v. Philip D. Murphy, et al.
                             Civil Action No. 20-6347-RBK-KMW

       Dear Judge Kugler:

              Plaintiff Atilis Gym Bellmawr has provided Defendants, through the
       undersigned, with a copy of its motion for a temporary restraining order (Dkt. 8).
       Before the Court renders any decision, Defendants wanted to make it aware of a
       related state court matter, and related facts thereto, that Plaintiff has not disclosed
       either in its motion brief or certifications, or in its complaint.

             Defendant Commissioner Persichilli’s May 20, 2020 Emergency Closure
       Order (see Compl. Exh. D, Dkt. 1-4) is the subject of a related, ongoing civil
       enforcement action in state court. Persichilli v. Atilis Gym Bellmawr, MER-C-48-
       20. Ex. A.1 In that action, on May 22 the Honorable Robert T. Lougy, P.J. Ch.
       granted temporary restraints to enforce the administrative order, and specifically
       “authorized [the State] to take further steps to secure the premises and ensure it stays
       closed to the public, such as by locking the facility’s doors.” Ex. B, at p. 2. In other
       words, the State’s “changing the locks to our gym,” Dkt. 8-2 at ¶ 5, see Dkt. 1 at ¶

            1
              Atilis Gym Bellmawr and Commissioner Persichilli are adverse parties in
            both this lawsuit and the state court lawsuit, and each is represented by the
            same counsel in both cases.


                           HUGHES JUSTICE COMPLEX • TELEPHONE: (609) 376-3125 • FAX: (609) 777-3607
                      New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
Case 1:20-cv-06347-RBK-KMW Document 13 Filed 06/07/20 Page 2 of 2 PageID: 175


                                                                       June 7, 2020
                                                                             Page 2

47, was done pursuant to a court order that Plaintiff now would have this Court
essentially overturn. A final order-to-show-cause hearing had been scheduled for
this Monday, June 8 at 1:30 p.m. Ex. B at 2. However, Plaintiff failed to file an
opposition by May 29 as set forth by the state court’s order, and the order to show
cause is now expected to be decided on the State’s undisputed papers. Id. at p. 4.

      Defendants request that, if the Court otherwise will entertain Plaintiff’s
demand for a temporary restraining order, they be permitted to provide an additional
response to same, which they would be prepared to do in short order.

                                Respectfully submitted,

                                GURBIR S. GREWAL
                                ATTORNEY GENERAL OF NEW JERSEY



                          By:   /s/ Daniel M. Vannella__________________
                                Daniel M. Vannella (015922007)
                                Assistant Attorney General

cc: Christopher Arzberger, Esq. (via ECF and e-mail)
    James Mermigis, Esq. (via e-mail)
